DETAILED ACTION
This action is a response to an after final filed 3/4/21 in which claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (WO 2012/159270) and Ketcham Pat No.: 6, 363, 429, herein Ketcham.
As to claim 1, Gao teaches A terminal apparatus being used as a master device, the terminal apparatus comprising: circuitry configured to: 
	acquire radio resource information related to a radio resource usable for device-to- device communication not via the base station, of radio resources controllable by the base station; (Gao page 14 lines 10-13 the UEs representing a cluster head can detect resource utilization in the resource pool by measurement of signaling from other UEs); and 
	determine a size of data to be transmitted and received in the device-to-device communication on the basis of the radio resource information, wherein the radio resource usable for the device-to-device communication not via the base station is assigned communication. (Gao page 14 lines 12-13 and can decide on their own which of the resources are available or free (size of data) to be transmitted or received)

 
	Gao does not teach
and whether or not the device- to-device communication is a resending of a previous communication
on the basis of whether or not the device-to-device communication is the resending of the previous
	
however Ketcham does teach

and whether or not the device- to-device communication is a resending of a previous communication  (Ketcham column 8 lines 33-35 an optimum packet size parameter is determined using a previous (resending of a previous) packet size)
on the basis of whether or not the device-to-device communication is the resending of the previous (Ketcham column 8 lines 33-35 an optimum packet size parameter is determined using a previous (resending of a previous) packet size)

It would have been obvious to one with ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Gao with Ketcham, because Ketcham teaches us this parameter based on the previous packet size is used to determine an optimum data traffic signature including an optimum QoS (Ketcham column 8 lines 48-50)

As to claim 19, Gao teaches information processing apparatus that controls a terminal apparatus capable of communicating with a base station, the information processing apparatus comprising: 
a memory that stores a predetermined program (Gao Fig. 7 memory); and
 a processor capable of executing the predetermined program, wherein the predetermined program serves to execute (Gao Fig. 7 processor/controller):
acquiring radio resource information related to a radio resource usable for device-to- device communication not via the base station, of radio resources controllable by the base station (Gao page 14 lines 10-13 the UEs representing a cluster head can detect resource utilization in the resource pool by measurement of signaling from other UEs (slave devices)); and
 determining a size of data to be transmitted and received in the device-to-device communication on the basis of the radio resource information wherein the radio resource usable for the device-to-device communication not via the base station is assigned  (Gao page 14 lines 12-13 and can decide on their own which of the resources are available or free (size of data) to be transmitted or received)



	 Gao does not teach

	and whether or not the device- to-device communication is a resending of a previous communication, 
on the basis of whether or not the device-to-device communication is the resending of the previous communication.  

however Ketcham does teach

and whether or not the device- to-device communication is a resending of a previous communication  (Ketcham column 8 lines 33-35 an optimum packet size parameter is determined using a previous (resending of a previous) packet size)
on the basis of whether or not the device-to-device communication is the resending of the previous (Ketcham column 8 lines 33-35 an optimum packet size parameter is determined using a previous (resending of a previous) packet size)

It would have been obvious to one with ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Gao with Ketcham for the same reasons stated in claim 1.


As to claim 20, Gao teaches a communication control apparatus of a base station, the communication control apparatus comprising: 
circuitry configured to (Gao Fig. 6 BS):
6Application No. 16/601,595
Reply to Office Action of June 26, 2020 assign a radio resource for radio communication between the base station and a terminal apparatus to the terminal apparatus from among radio resources controllable by the base station Gao Fig. 2 configure resource pools and allocate resource pool to D2D cluster and Fig. 1 eNB with link to cluster head);  
and notify the terminal apparatus of usable radio resources of the radio resources controllable by the base station, wherein a part or all of the usable radio resources are used for device-to-device communication not via the base station, wherein the terminal apparatus acquires radio resource information related to the radio resources used for device-to-device communication not via the base station (Gao Fig. 2 send resource information and Fig. 1 eNB with link to cluster head Fig. 3 select free resources for D2D communication)

wherein the radio resource usable for the device-to-device communication not via the base station is assigned Gao Fig. 2 configure resource pools and allocate resource pool to D2D cluster and Fig. 1 eNB with link to cluster head);   
 wherein a size of data to be transmitted and received in the device-to-device communication is not determined by the base station, but determined by the terminal apparatus capable of communicating with the base station (Gao Fig. 3 detect free resources)
Gao does not teach

	 
on the basis of whether or not the device-to-device communication is the resending of the previous communication.  

however Ketcham does teach

on the basis of whether or not the device-to-device communication is the resending of the previous (Ketcham column 8 lines 33-35 an optimum packet size parameter is determined using a previous (resending of a previous) packet size)

It would have been obvious to one with ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Gao with Ketcham for the same reasons stated in claim 1.

Claims 2, 6, 7, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. Ketcham and Charbit et al. (Pub. No.: 2012/0093098), herein Charbit .

As to claim 2, Gao and Ketcham terminal apparatus according to claim 1,

Gao nor Ketcham do not teach

 wherein the circuitry is further configured to notify another apparatus which performs the device-to- device communication of size-related information related to the size.  

However Charbit does teach

wherein the circuitry is further configured to notify another apparatus which performs the device-to- device communication of size-related information related to the size (Charbit [0045] the master communication device in a group reallocates a subset of the communication resources to the other communication devices ((notifies another apparatus of size related information)).

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Gao and Ketcham with Charbit, because Charbit teaches us allocating and reallocating resources (notifying the size) may improve spectral efficiency in a group of D2D communication devices (Charbit [0046])
 

As to claim 6, Gao, Ketcham and Charbit teach the terminal apparatus according to claim 2, wherein the size- related information is information indicating the size (Charbit [0029] The role of the master communication device is to grant these base station-assigned communication resources to the slave communication devices in the group and [0032] The amount  of physical resource blocks allocated by a master communication device may be set according to fairness, priority, quality of service ("QoS"), etc., considerations Gao page 14 lines 12-13 decide on their own which of the resources are available or free (size of data) to be transmitted or received.)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Gao and Ketcham with Charbit, for the same reasons stated in claim 2.

As to claim 7, Gao, Ketcham and Charbit teach the terminal according to claim 1, wherein an apparatus on a transmitting side in the device-to-device communication is notified of the radio resource usable for the device-to-device communication, as a resource for transmission, and an apparatus on a receiving side in the device-to-device communication is notified of the radio resource usable for the device-to-device communication, as a resource for reception.   (Charbit [0032] The transmit or receive timeslots for each communication device are also communicated by the master communication device and are the same for the communication devices in the group to allow TDD communication modes to reduce near-far interference)
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Gao and Ketcham with Charbit, for the same reasons stated in claim 2.

As to claim 15, Gao, Ketcham and Charbit teach the terminal apparatus according to claim 1, wherein the radio resource usable for the device-to-device communication is a part or all of radio resources to be reported by the base station as a usable radio resource. (Charbit [0025]-[0026] the base station 210 communicates with each wireless communication device 260, 270 through control and data communication resources allocated by the base station 210 over the communication paths 240, 250, respectively. the base station 210 can establish a D2D group, such as D2D group 290 including the wireless communication devices 260, 270, wherein a communication resource is allocated thereto to accommodate direct communication paths or links 280 there between)
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Gao and Ketcham with Charbit, for the same reasons stated in claim 2.

As to claim 16, Gao, Ketcham and Charbit teach the terminal apparatus according to claim 15, wherein the device-to-device communication is radio communication in a localized network controlled by the terminal apparatus, and wherein the radio resource usable for the device-to-device communication is assigned by the terminal apparatus as a radio resource for the device-to-device communication from among the radio resources to be reported by the base station (Charbit [0030] One or more slave communication devices starting a D2D communication can request designation of a master communication device for communication resources and Fig. 3 (D2D groups, localized network), the amount of resources are allocated (assigned) by the master device (the terminal device)).

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Gao and Ketcham with Charbit, for the same reasons stated in claim 2.

As to claim 17, Gao, Ketcham and Charbit teach the terminal apparatus according to claim 15, wherein the radio resource usable for the device-to-device communication is assigned by the base station as a radio resource for the device-to-device communication, and is reported by the base station (Charbit [0021] D2D connections utilize communication resources controlled (reported) by a base station(s) and [0026] the base station 210 can establish a D2D group, such as D2D group 290 including the wireless communication devices 260, 270, wherein a communication resource is allocated thereto to accommodate direct communication paths or links 280 there between)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Gao and Ketcham with Charbit, for the same reasons stated in claim 2.
20
As to claim 18, Gao, Ketcham and Charbit teach the terminal apparatus according to claim 1, wherein the radio resource usable for the device-to-device communication is a part or all of radio resources estimated as a usable radio resource  (Charbit [0025]-[0026] the base station 210 communicates with each wireless communication device 260, 270 through control and data communication resources allocated by the base station 210 over the communication paths 240, 250, respectively. the base station 210 can establish a D2D group, such as D2D group 290 including the wireless communication devices 260, 270, wherein a communication resource is allocated thereto to accommodate direct communication paths or links 280 there between)25
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Gao and Ketcham with Charbit, for the same reasons stated in claim 2.2.

Claims 3-5 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao , Ketcham, Charbit and Nishio et al. (Pub. No.: 2013/0155990), herein Nishio

As to claim 3, Gao, Ketcham and Charbit  teach the terminal apparatus according to claim 2, 
Gao, Ketcham nor Charbit  teach
wherein the other apparatus is notified of the size-related information through transmission on a control channel for transmitting a control signal.  
However Nishio does teach
wherein the other apparatus is notified of the size-related information through transmission on a control channel for transmitting a control signal (Nishio [0196]-[0198] on the PDCCH DCI is received which determines an MCS level, where MCS is determined by data size (information received on the PDCCH includes data size information which allows the device to determine an MCS level))
It would have been obvious to one with ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Gao, Ketcham and Charbit with Nishio, because Nishio teaches us a method of mapping the PDCCH region during a resource shortage introduced by various M2M devices (Nishio [0033])

As to claim 4, the combination of Gao, Ketcham, Charbit and Nishio teach the terminal apparatus according to claim 2, wherein the other apparatus is notified of the size-related information through transmission on a data channel for transmitting data (Nishio [0037] the PDCCH can be mapped to a data transmitting region and  [0196]-[0198] on the PDCCH DCI is received which determines an MCS level, where MCS is determined by data size (information received on the PDCCH includes data size information which allows the device to determine an MCS level))
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gao, Ketcham, Charbit with Nishio, for the same reasons stated in claim 3.

As to claim 5, the combination of Gao, Ketcham, Charbit and Nishio teach the terminal apparatus according to claim 2, wherein the size is one of a plurality of predetermined sizes, and wherein the size-related information is information corresponding to the one of the plurality of predetermined sizes.  
 (Nishio [0198] the TBS index indicates data size and Fig. 14 TBS index, where there are a predetermined number of sizes)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gao, Ketcham, Charbit with Nishio, for the same reasons stated in claim 3.

As to claim 12, the combination of Gao, Ketcham, Charbit and Nishio teach the terminal apparatus according to claim 11, wherein the predetermined modulation scheme is a modulation scheme having the lowest data rate among a plurality of usable modulation schemes, and wherein the predetermined encoding scheme is an encoding scheme having the lowest data rate among a plurality of usable encoding schemes (Charbit [0032]  The amount (size) of physical resource blocks allocated by a master communication device may be set according to fairness, priority, quality of service ("QoS"), etc., considerations and Nishio teaches us with a lower coding rate (lower size) even if the propagation path is poor, control information (and data) can be received with a low error rate)

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gao, Ketcham, Charbit with Nishio, for the same reasons stated in claims 2 and 3.

As to claim 13, the combination of Gao, Ketcham, Charbit and Nishio teach the terminal apparatus according to claim 8, wherein the circuitry is further configured to calculate an amount of a resource for data usable for transmission and reception of the data, of the radio resources usable for the device-to-device communication, on the basis of the radio resource information, and determine the size on the 4Application No. 16/601,595 Reply to Office Action of June 26, 2020 basis of the amount of the resource for data and the at least one of the modulation scheme and the encoding scheme. ((Charbit [0032] The amount (size) of physical resource blocks allocated by a master communication device may be set according to fairness, priority, quality of service ("QoS"), etc., considerations [0045] the master communication device in a group reallocates a subset of the communication resources to the other communication devices ((notifies another apparatus of size related information)).and Nishio [0196]-[0198] where MCS is determined by data size)

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gao, Ketcham, Charbit with Nishio, for the same reasons stated in claims 2 and 3.

As to claim 14, the combination of Gao, Ketcham, Charbit and Nishio teach the terminal apparatus according to claim 8, wherein the circuitry is further configured to determine, as the size, a minimum size of one or more predetermined sizes corresponding to an amount of the radio resource usable for the device- to-device communication, and the at least one of the modulation scheme and the encoding scheme, on the basis of the radio resource information and the at least one of the modulation scheme and the encoding scheme (Charbit [0032]  teaches us The amount (size) of physical resource blocks allocated by a master communication device may be set according to fairness, priority, quality of service ("QoS"), etc., considerations and Nishio teaches us with a lower coding rate (lower size) even if the propagation path is poor, control information (and data) can be received with a low error rate)

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gao, Ketcham, Charbit with Nishio, for the same reasons stated in claims 2 and 3.


Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao, Ketcham and Nishio 

As to claim 8, the combination of Gao, Ketcham and Nishio teach the terminal apparatus according to claim 1, wherein the circuitry is further configured to determine the size further on the basis of at least one of a modulation scheme and an encoding scheme (Nishio [0196]-[0198] where MCS is determined by data size)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gao and Ketcham with Nishio, for the same reasons stated in claim 3.

As to claim 9, the combination of Gao, Ketcham and Nishio teach the terminal apparatus according to claim 8, wherein the modulation scheme and the encoding scheme are a modulation scheme and an encoding 3Application No. 16/601,595 Reply to Office Action of June 26, 2020 scheme to be used in the device-to-device communication by an apparatus that performs the device-to-device communication (Nishio [0198] Modulation and coding schemes to be used by M2M devices)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gao, Ketcham, Charbit with Nishio, for the same reasons stated in claim 3.

As to claim 10, the combination of Gao, Ketcham and Nishio teach the terminal apparatus according to claim 9, wherein the circuitry is further configured to, when the terminal apparatus is not the apparatus that performs the device-to-device communication, acquire information related to a channel to be used in the device-to-device communication, and identify the modulation scheme and the encoding scheme from the information (Nishio [0196]-[0198] on the PDCCH DCI is received which determines an MCS level, where MCS is determined by data size (information received on the PDCCH includes data size information which allows the device to determine an MCS level))

As to claim 11, the combination of Gao, Ketcham and Nishio teach the terminal apparatus according to claim 8, wherein the modulation scheme and the encoding scheme, when the terminal apparatus is not an apparatus that performs the device-to-device communication, are a predetermined modulation scheme and a predetermined encoding scheme. (Nishio [0196]-[0198] on the PDCCH DCI is received which determines an MCS level, where MCS is determined by data size (information received on the PDCCH includes data size information which allows the device to determine an MCS level))
SP351962WO00139/143

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered and the examiner had concluded to make the previous final a non-final.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467